Barnes, J.
This is an appeal from a judgment of the district court for Madison county, setting aside and canceling a sheriff’s deed to lots 4 and 5, in Riverside Park addition to the city *407of Norfolk. The appellants have filed no brief. The appellee filed no cross-appeal. Tbe case was submitted on the brief of appellee. Tbe evidence contained in tbe bill of exceptions appears to be sufficient to support tbe findings and decree.
Tbe judgment of tbe district court is
Affirmed.
Letton, Eose and Fawcett, JJ., not sitting.